United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             January 13, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-11030
                       _____________________

RICHARD SCHWARTZ, Etc.; ET AL.,

                                                         Plaintiffs,

                              versus

TXU CORP.; ET AL.,

                                                         Defendants,
TXU CORP.; ERLE NYE;
MICHAEL J. MCNALLY,

                                           Defendants - Appellees,

                              versus

MARK L. ROTH, Individually, and as Trustee of the Mark L.
Roth, CPA, Money Purchase Plan & Trust, and Trustee of the
Mark Lawrence Roth Trust; JOCELYN K. ROTH, Individually, and
as Trustee of the Mark L. Roth, CPA, Money Purchase Plan & Trust,

                                                      Appellants.
_________________________________________________________________

           Appeal from the United States District Court
            for the Northern District of Texas, Dallas
_________________________________________________________________

Before JOLLY, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Currently before us is an interlocutory appeal involving the

validity of an injunctive order issued by the district court.      This

appeal was argued before the above panel on May 12, 2005.            The


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
panel   was   advised,   however,    that    the   parties    had   reached   a

settlement that had been presented to the district court for

approval.     Because    that   settlement     would   probably     moot   this

interlocutory appeal, we have, with the understanding of the

parties, held opinion pending approval of the settlement by the

district court.      The district court, however, did not approve the

settlement of the federal action until November 8, 2005.                    See

Findings of Fact and Conclusions of Law, No. 3:02-CV-2243, Nov. 8,

2005    (approving    settlement    and     dismissing   the    action     with

prejudice).    This final judgment has been appealed.

       In view of these changed circumstances, particularly that the

case has terminated in the district court, we REMAND to the

district court for the limited purpose of further consideration of

its injunctive order in the light of the changed circumstances.

The parties should address whether there is any further necessity

for the injunctive relief.         The district court should determine

whether the injunction now should be dismissed, reinstated, or

modified under these changed circumstances and enter an order as it

determines appropriate, with some explanation for its order.

       This panel retains control over any appeal that may result

from the injunctive order of the district court.             We hereby notify

the parties that should appeal from the district court order be

deemed necessary, a new notice of appeal should be filed, which

will then be consolidated with this appeal.



                                     2
     Furthermore, we request that, once the district court has

entered its new order, it forward a copy of the same to the clerk

of this court.

     The case is REMANDED for the limited and specific purpose

stated.




                                3